Citation Nr: 1202393	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  10-39 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and bipolar disorder.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active duty from January 1974 to July 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran testified at a video hearing before the undersigned Veterans Law Judge (VLJ) in October 2011.  A transcript of that hearing has been included in the claims file.

In October 2011, the Veteran submitted additional evidence that was not reviewed by the RO.  However, he waived RO consideration of the additional evidence, permitting the Board to consider such records in the first instance.  See 38 C.F.R. § 20.1304(c) (2011).  Hence, the additional evidence is being considered.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at the October 2011 Board hearing that he is in receipt of Social Security Administration (SSA) disability benefits due to depression.  The Board notes that the Veteran's SSA records may contain competent medical evidence supportive of his claim.  The Board also notes that VA normally has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits unless there is no reasonable possibility that these records are relevant to the claim on appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); compare Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  In this case, because the Veteran has reported that he is in receipt of SSA disability benefits due to depression, the Board finds that, on remand, the RO/AMC must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records which are in SSA's possession.

At the October 2011 Board hearing, the Veteran testified that he has been treated for his acquired psychiatric disorder by Dr. Kulacki.  These records are not in the claims file and should be obtained.  See 38 C.F.R. § 3.159 (2011).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the SSA and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records which are in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.

2.  Ask that the Veteran complete releases for any treatment he received from Dr. Kulacki.  Then, request those records.  Additionally, request the Veteran identify any other medical care providers not yet of record, either VA or private, who have treated his acquired psychiatric disorder.  Any medical records subsequently identified by the Veteran must be obtained and associated with the record.  If any requests are unsuccessful, advise the Veteran of that fact and provide him an opportunity to submit the records.

3.  After completion of the foregoing, readjudicate the acquired psychiatric disorder claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


